Citation Nr: 1044448	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for postoperative bilateral 
bunionectomies, claimed as the result of surgical treatment at a 
Department of Veterans Affairs (VA) medical facility.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2003 and August 
2006 by the VA Regional Office (RO) in Atlanta, Georgia.  The 
January 2003 rating decision, in pertinent part, denied a rating 
in excess of 10 percent for pseudofolliculitis barbae, and denied 
service connection for diabetes mellitus and sinusitis.  Although 
the rating decision addressed additional issues, and the Veteran 
appealed all issues denied in the rating decision, the Veteran 
submitted a written statement in April 2005 withdrawing his 
appeal of all issues except for the increased rating claim for 
pseudofolliculitis barbae and the service connection claims for 
diabetes mellitus and for sinusitis.  The August 2006 rating 
decision denied reopening of the claim involving bunionectomies 
and denied reopening the claim for service connection for a 
neuropsychiatric disorder, to include PTSD and dysthymic 
disorder.

The issues of entitlement to service connection for an acquired 
psychiatric disorder on the merits, and entitlement to service 
connection for diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Service connection for major depressive disorder, dysthymic 
disorder, and anxiety disorder was denied in an unappealed 
January 2003 rating decision.

2.  The evidence received since the January 2003 rating decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

3.  Service connection for PTSD was denied in an unappealed 
February 2004 rating decision.  

4.  The evidence received since February 2004 rating decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

5.  In an unappealed February 2005 rating decision, the RO denied 
reopening of the Veteran's claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
postoperative bilateral bunionectomies.

6.  The evidence received since February 2005 rating decision 
includes evidence that is either cumulative or redundant of the 
evidence previously of record, or is insufficient to establish a 
reasonable possibility of substantiating the claim.

7.  There is competent medical evidence of record indicating the 
Veteran's sinusitis is etiologically related to service.

8.  The Veteran's pseudofolliculitis barbae affects 31 percent of 
his body.





CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the claims for 
service connection for major depressive disorder, dysthymic 
disorder, and anxiety disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for major depressive 
disorder, dysthymic disorder, and anxiety disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The February 2004 rating decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The February 2005 rating decision that denied the claim of 
entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for postoperative bilateral bunionectomies is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

6.  New and material evidence has not been received to reopen the 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for postoperative bilateral 
bunionectomies.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

7.  Sinusitis was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


8.  The criteria for a rating of 30 percent for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In light of the favorable determination with respect to whether 
new and material evidence has been submitted to reopen the 
service connection claim for an acquired psychiatric disorder, 
and the and the need to remand the service connection claim on 
the merits, no further discussion of VCAA compliance is needed 
with respect to such claim to reopen.

With respect to the application to reopen the claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for postoperative bilateral bunionectomies, claimed as the result 
of surgical treatment at a VA medical facility, the Board notes 
that in a February 2006 letter and a May 2006 letter, the RO 
informed the Veteran of the evidence necessary to reopen the 
claim, defined the specific evidence needed to substantiate a 
claim based upon 38 U.S.C.A. § 1151, and generally provided VCAA 
notice.

Additionally, the Board notes that in letters dated in May 2004, 
February 2006, March 2006, May 2006, November 2007, and February 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of some of claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that these claims were readjudicated by the RO in February 2009 
and June 2010, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the 
duty to notify has been met.  In any event, the Veteran has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, the 
Veteran has not established prejudicial error in the content of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
disability determination made by the Social Security 
Administration.  Also of record and considered in connection with 
the appeal are various written statements submitted by the 
Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis for Claims to Reopen

	I.  Acquired Psychiatric Disorder

Service connection for a psychiatric disorder was originally 
denied in an April 1997 rating decision.  The Veteran filed a 
timely notice of disagreement and a statement of the case was 
issued in June 1997.  In July 1997 the Veteran submitted a 
statement which indicated that he wished to withdraw his claim.  

In the January 2003 rating decision, the RO denied entitlement to 
service connection for major depressive disorder, dysthymic 
disorder, anxiety disorder and several other disabilities.  The 
Veteran filed a timely notice of disagreement regarding all 
issues.  In April 2005, the Veteran submitted a statement 
indicating that he wished to withdraw his appeal of the issues 
involving service connection for major depressive disorder, 
dysthymic disorder, and anxiety disorder.  As such, the January 
2003 rating decision became final with respect to these three 
psychiatric issues.  38 C.F.R. § 20.1103.

In a February 2004 rating decision, the RO denied entitlement to 
service connection PTSD.  The Veteran did not file an appeal of 
the February 2004 rating decision.  Therefore, it became final.  
38 C.F.R. § 20.1103.  

The evidence of record at the time of the January 2003 and 
February 2004 rating decisions included the service treatment 
records, which show no mental health treatment.  However, they do 
show that the Veteran was discharged, in part, due to "apathy" 
and difficulty adjusting.  The VA treatment records from 2000-
2004 show diagnoses of depression, impaired intellectual 
functioning, anxiety, and schizophrenia spectrum symptoms.  It 
was noted that the major depressive disorder diagnosis dated back 
to 1996.  The Veteran's treating VA mental health doctor 
indicated that he may also suffer from PTSD related to military 
training.  It was noted that the Veteran was treated for 
delusions, hallucinations, and paranoid thought processes.  The 
claims were denied on the basis that the current 
depression/psychiatric diagnoses were not etiologically related 
to service.  It was also noted in the February 2004 rating 
decision that the Veteran did not suffer from PTSD.

The subsequently received evidence includes an August 2009 VA fee 
basis examination report which notes that the Veteran does not 
meet the criteria for a diagnosis of PTSD; however, he meets the 
criteria for a diagnosis of schizophrenia.  An April 2008 VA fee-
basis examination report notes that the Veteran meets the 
criteria for a diagnosis of PTSD, which is etiologically related 
to the Veteran's stressful trauma during service (noted to be a 
near drowning accident during basic training, as well as 
humiliating and hazardous events at Camp Lejeune during basic 
training).  This evidence is new and material because it suggests 
that the Veteran has a current diagnosis of PTSD which is related 
to his military service.  As such, reopening of the claim is in 
order.  38 U.S.C.A. § 51208; 38 C.F.R. § 3.156.

II.  Compensation Benefits Under 38 U.S.C.A. § 1151 for 
Postoperative Bilateral Bunionectomies

Direct service connection for postoperative bilateral 
bunionectomies was denied in several unappealed rating decisions.  
However, the first denial of compensation benefits under 
38 U.S.C.A. § 1151 for this disability was in an unappealed July 
2004 rating decision.  Thereafter, the Veteran filed a claim to 
reopen.  In a February 2005 rating decision, the RO denied 
reopening of the claim, and the Veteran received notice of such 
denial in a February 2005 letter.  He did not appeal the 
decision, and therefore, it became final.  38 C.F.R. § 20.1103.  
The claim was denied because new and material evidence had not 
been submitted.  

To address the question of whether new and material evidence has 
been received since the February 2005 rating decision, it is 
important to be aware of what evidence would be material in this 
case; that is, the criteria for granting the underlying claim to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151. 

The underlying claim, which the Veteran seeks to reopen, is for 
compensation benefits under the provisions 38 U.S.C.A. § 1151 for 
additional disability as the result of surgical treatment at a VA 
medical facility.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if the additional disability were service connected.  For 
claims filed after October 1, 1997, such as this one, benefits 
shall be awarded for qualifying additional disability if the 
disability was not the result of the Veteran's willful 
misconduct; and the disability was caused by hospital care or 
medical treatment furnished by the VA; and the proximate cause of 
the disability was either:  (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
Veteran afterward had additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1) (2009).  Additionally, 
hospital care, medical or surgical treatment, or examination 
cannot be found to cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination" proximately caused additional disability, it must 
be shown that the hospital care, medical or surgical treatment, 
or examination either:  (1) caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable healthcare provider; or (2) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, his 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 (2010).  
Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's death was an event not 
reasonably foreseeable is in each case a determination to be 
based on what a reasonable healthcare provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable healthcare 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner, who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the patient 
or surrogate the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

In sum, basically, entitlement under 38 U.S.C.A. § 1151 requires 
the following. First the evidence must show that the VA treatment 
actually caused the claimed disability-not that disability merely 
came into existence chronologically at the time of or after the 
treatment.  If there is actual causation, then the evidence must 
show that the resulting disability resulted from (was proximately 
caused by) either (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar kind of fault by VA in 
providing the treatment (either by failure to exercise degree of 
care expected of a reasonable healthcare provider, or by 
providing the treatment without providing informed consent); or 
(2) an event not reasonably foreseeable; that is, an event which 
a reasonable healthcare provider would not have foreseen to be an 
ordinary risk of the treatment.

The evidence of record at the time of the February 2005 denial 
included the service treatment records which show no evidence of 
any foot problems or bunions.  The post-service medical evidence 
from December 1996 reveals that the Veteran complained of having 
painful bunions for 21 years, as well as painful hammertoes and 
painful calluses.  The diagnosis was bone and soft tissue 
hyperkeratosis in the skin and hypertrophic changes in the bone.  

Another December 1996 VA treatment record indicates that the 
Veteran had had painful feet for 21 years, ever since he was 
released from service, and it has worsened through the years.  
The assessment was bilateral hallux valgus, second, with 
bilateral plantar flexed metatarsal.  The proposed procedure was 
bilateral bunionectomy, arthroplasty, second, and elevating 
osteotomy.  The risks of the surgery were explained, such as loss 
of toes, feet, legs, limbs, and life.  It was noted that the 
procedure and risks were explained in lay terms.  

The Veteran underwent the procedure in December 1996 and was 
noted to have done well.  Postoperative X-ray studies revealed 
bilateral osteotomy and arthroplasty changes, but no evidence of 
callus formation or soft tissue abnormality.  

An October 2002 VA treatment record notes that the Veteran 
fractured the neck of the second metatarsal six months earlier.  
He was instructed on proper shoe gear, and was informed that 
surgery was needed to correct the second digits and the bunion 
reoccurrence of the right foot.  The Veteran underwent additional 
private surgery (modified bunionectomy and osteotomy of the right 
foot) in October 2003.  

Another October 2002 VA podiatry clinic note indicates that the 
Veteran feels like his right toe is going to burst.  He said that 
he has had such pain since 1996 when he had surgery through VA in 
1996 in Tuskegee.  

In February 2006, the Veteran filed a claim to reopen the 
application for compensation benefits under 38 U.S.C.A. § 1151 
for bunionectomies.  Review of the record since the February 2005 
rating decision shows that the evidence received since then is 
either cumulative or redundant of the evidence previously of 
record, does not relate to any unestablished fact at the time of 
the February 2005 rating decision, and does not raise a 
reasonable possibility of substantiating the claim on appeal.

A March 2007 VA podiatry clinic indicates continued painful 
calluses and pain at previous surgical sites at the second left 
toe and big right toe.  The Veteran stated that his left foot 
pain has decreased from a 6/10 to a 3/10.  

A November 2007 VA podiatry clinic note indicates that the 
Veteran returned for continued painful left second toe, which was 
getting worse.  He was made aware of the surgical options to 
correct his right foot bunion but indicated that he did not want 
surgery.  He stated that he thinks he is ready for surgery on his 
left foot second toe.  He had no other pedal complaints.  

The subsequently received evidence also includes December 2007 
and January 2008 VA podiatry notes which indicate continued 
complaints of a painful left second toe, which has been painful 
since 1996 surgery.  The Veteran stated that the pain improved 
from prior injections.  It was noted that he uses ambulators with 
foam cushions to the second digits.  He also uses a cane.  The 
assessment was possible entrapment or neuroma of the left second 
toe due to surgery.  Surgery was discussed, but the Veteran 
indicated that he was not ready for it.  He indicated that he 
preferred to use pain medication for management.  

A December 2007 X-ray study of the left foot showed stable left 
foot since the November 2005 X-ray study.

An April 2008 VA podiatry note indicates that the Veteran stated 
that he has an entrapped nerve secondary to bunion surgery.  He 
stated that the same situation was present with the other foot 
until revision surgery.  There were no new findings and he has 
been treated with injections, which resulted in improvement.  He 
had an arthroplasty by a private foot surgeon and he complained 
that that toe is somewhat floppy and mildly painful.  

In summary, the subsequently received evidence is not new and 
material.  In this regard, there is no evidence received since 
February 2005 showing that the proximate cause of the additional 
disability was either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  Further, none of the subsequently received records 
contains evidence showing that the surgery or surgeries performed 
by VA was without informed consent.

Moreover, the evidence received since the last final decision on 
the matter in February 2005 does not raise a reasonable 
possibility of substantiating the claim, and therefore would not 
warrant reopening of the claim based on the assertion that new 
and material evidence has been received.  

Accordingly, the Board finds that the evidence received after the 
February 2005 rating decision is not new and material and does 
not serve to reopen the claim for compensation benefits under 38 
U.S.C.A. § 1151 for postoperative bilateral bunionectomies, 
claimed as the result of surgical treatment at a VA medical 
facility.  Therefore, the Veteran's previously denied claim is 
not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis for Service Connection Claim for Sinusitis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
sinusitis because it began during service.  In this regard, the 
Board notes that the service treatment records contain an entry 
from February 1975 which indicates that the Veteran had sinus 
drainage and blockage.  There is also a March 1975 service 
treatment record which notes similar symptoms.  

The post-service medical evidence contains a current diagnosis of 
sinusitis, and a hand written letter from a physician whose name 
is illegible, which states that the Veteran was treated for a 
sinus condition in February 1975 during service, and that the 
Veteran has had continual sinus problems since being diagnosed in 
the military.  The physician stated that the current chronic 
sinusitis started while the Veteran was in the military.  The 
post-service VA treatment records confirm ongoing treatment for 
sinus problems.

After consideration of the evidence of record, the Board finds 
that the competent evidence of record is in favor of the claim.  
Notably, there is evidence of sinus problems during service, the 
Veteran has stated that he has had ongoing sinus problems since 
service and the Board finds him to be credible in this regard, 
the medical evidence shows ongoing post-service treatment for 
sinus problems, and there is a medical opinion in favor of the 
claim.  Moreover, there is no contrary opinion of record.  
Therefore, the service connection claim for sinusitis is granted.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis for Increased Rating for Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is rated as 10 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7816.  He 
contends that a higher rating is warranted.

Under Diagnostic Code 7816, which rates psoriasis, a 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body is affected; or at least 5 percent 
but less than 20 percent of exposed areas are affected; or, 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted when 20 to 40 percent of the entire body is 
affected; or 20 to 40 percent of exposed areas are affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating, the highest available rating, is 
warranted only when more than 40 percent of the entire body is 
affected; more than 40 percent of exposed areas are affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7816.

In order for the Veteran to receive a higher rating for his 
pseudofolliculitis barbae, it must be shown that the disability 
covers 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or, that he required immunosuppressive 
drugs for six weeks or more during the past 12-month period.  The 
medical evidence of record contains a March 2008 letter from the 
Veteran's treating VA physician, which notes that the Veteran's 
pseudofolliculitis barbae involves his face, chest, and back, and 
that it has gotten worse over the years.  Another March 2008 
letter from the same VA physician indicates that (as the 
Veteran's primary care physician who has been treating him for 
his pseudofolliculitis), the Veteran's pseudofolliculitis 
involves approximately 31 percent of his body.  As this 
percentage is squarely in the range of 20 to 40 percent of the 
entire body, which is required for a higher, 30 percent rating, 
the Board finds that it is appropriate to grant the claim for an 
increased rating to this extent.  

A higher rating of 60 percent is not warranted, however.  In this 
regard, there is no evidence that the Veteran's disability covers 
more than 40 percent of the entire body or more than 40 percent 
of the exposed areas affected.  The highest percentage ever noted 
is the 31 percent listed in the March 2008 letter from the 
Veteran's primary care VA physician.  Additionally, the extensive 
VA medical evidence of record shows that the Veteran uses only 
topical creams for this disability, and at no time whatsoever has 
he ever used systemic therapy or other immunosuppressive drugs.  
As such, a higher 30 percent rating is warranted, but a 60 
percent rating is not appropriate for the above listed reasons.

The Board adds that it does not find that the Veteran's service-
connected pseudofolliculitis barbae should be increased for any 
other separate period based on the facts found during the appeal 
period.  Hart, supra.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's pseudofolliculitis barbae.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms for his disability than currently shown by the 
evidence; thus, his disability picture for the disability is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for an acquired 
psychiatric disorder is granted.

New and material evidence having not been received, reopening of 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for postoperative bilateral bunionectomies is denied.

Service connection for sinusitis is granted.

A rating of 30 percent, but no higher, for service-connected 
pseudofolliculitis barbae is granted, subject to the criteria 
governing the award of monetary benefits.





REMAND

With respect to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD 
and dysthymic disorder, the Board finds that the medical evidence 
of record is inadequate to adjudicate the claim.  In this regard 
the Board notes that the Veteran's post-service medical records 
show numerous psychiatric diagnoses over the years.  Although no 
treatment for any psychiatric disorder is found in the service 
treatment records, the evidence reflects that the Veteran had 
difficulty adjusting to military service and that his discharge 
information notes that he displayed "apathy."  

There is a March 2007 letter from a VA treating mental health 
care provider which indicates that the Veteran was being treated 
for major depressive disorder with psychotic features, as well as 
anxiety disorder.  The Veteran told the health care provider that 
his psychotic symptoms began during service, and that he was 
discharged with a description of apathy, which the health care 
provider felt could be consistent with symptoms of the Veteran's 
current psychiatric disorders.  

The VA examinations of record are in direct conflict, and are 
incomplete in the Board's opinion.  First, there is an April 2008 
VA fee basis examination report which indicates that the Veteran 
meets the criteria for a diagnosis of PTSD, and that this 
diagnosis is related to the Veteran's claimed humiliation during 
basic training, as well as his near drowning accident during 
basic training at Camp Lejeune.  The examiner conceded that 
neither traumatic event resulted in the Veteran being wounded or 
injured, neither event involved him witnessing anyone else being 
wounded, injured or killed, and neither event resulted in him 
receiving help or talking to anyone afterwards about the 
incident(s).  Moreover, the claimed stressor events are not 
substantiated in the Veteran's medical records.  However, the 
examiner opined that as a result of the stressful event, the 
Veteran believed that this life was threatened and that he could 
be physically injured.  He felt intense fear, helplessness, and 
horror or shock.  

Unfortunately, there is no evidence (and the Veteran does not 
contend) that he served in combat, that he was a prisoner or war, 
that he was diagnosed with PTSD in service, or that his stressor 
involved fear of hostile military or terrorist action.  The 
stressful event linked to his PTSD by the VA examiner is general 
harassment and the near drowning events which are not documented 
in the Veteran's service treatment records.  In this regard, the 
Board notes that the Veteran's service personnel records are not 
contained in the claims file, and therefore, they should be 
obtained.  In addition, the Veteran has not been informed of the 
various types of information and evidence that can be submitted 
in order to substantiate a claim for service connection for PTSD 
based upon harassment/assault.  Therefore, such a letter should 
be sent.

Also of record is an August 2009 VA examination report which 
indicates that the Veteran does not meet the criteria for a 
diagnosis of PTSD or dysthymic disorder.  Instead, the examiner 
stated that the Veteran meets the criteria for schizophrenia.  
However, the examiner did not provide an opinion as to whether 
the Veteran's schizophrenia is at least as likely as not related 
to military service.  As such, the examiner should be requested 
to provide such an opinion.  

With respect to the claim for entitlement to service connection 
for diabetes mellitus, the Board notes that the Veteran's claim 
is based upon the theory that he was exposed to a toxin during 
his time at Camp Lejeune, and that this toxin caused his 
diabetes.  In support of his claim, the Veteran submitted a 
newspaper article documenting the fact that between 1968 and 1985 
the water at Camp Lejeune may have been contaminated with 
tetrachloroethylene (PCE), also called perchloroethylene, and 
trichloroethylene (TCE), both of which are commonly used in dry 
cleaning operations.  The Veteran also submitted a medical 
article regarding these toxins, which indicates that there have 
not been enough studies done in order to know what effect such 
toxins have on human endocrine functioning.  Therefore, the Board 
finds that a VA examination should be scheduled in order to 
determine the nature and etiology of the Veteran's diabetes 
mellitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which informs 
him of the evidence and information required 
to substantiate a claim for PTSD based upon 
an in-service assault under 38 C.F.R. 
§ 3.304(f)(4), to include the alternative 
sources of information which may serve to 
corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(4). 

2.  Obtain copies of all VA treatment records 
dating from January 2009 to the present 
regarding the Veteran's treatment for a 
psychiatric disorder and diabetes mellitus, 
and associate them with the claims file.

3.  Obtain copies of the entire contents of 
the Veteran's service personnel record, and 
associate it with the claims file.

4.  Send the claims file to the VA examiner 
who conducted the August 2009 VA fee basis 
examination and ask him to provide an opinion 
regarding the diagnosis of schizophrenia.  In 
this regard, the examiner's attention is 
directed to the statement on page three of 
the examination report, where it states that 
the Veteran does not meet the diagnostic 
criteria of PTSD according to DSM IV because 
he meets the criteria for schizophrenia.

The examiner should be requested to provide 
the following opinion:  is it at least as 
likely as not (ie., a 50 percent or better 
probability) that the Veteran's currently 
diagnosed schizophrenia had its onset during 
service, within one year of discharge from 
service, or is otherwise etiologically 
related to service.  The examiner is asked to 
discuss the Veteran's difficulty adjusting to 
military life, as well as the indication in 
his discharge papers that describe the 
Veteran as displaying "apathy."

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Schedule the Veteran for a VA examination 
by a physician with the appropriate expertise 
to determine the nature and etiology of the 
Veteran's diabetes mellitus.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's diabetes 
mellitus as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  Attention 
is directed to the newspaper article 
concerning the possibility that the water at 
Camp Lejeune was contaminated with 
tetrachloroethylene (PCE), also called 
perchloroethylene, and/or trichloroethylene 
(TCE) during the time the Veteran was 
stationed there.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


